Citation Nr: 0812658	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

In May 2006, the appeal was remanded by the Board for further 
development to include a VA examination.


FINDING OF FACT

Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.301, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Eddy v. Brown, 9 
Vet. App. 52 (1996). The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.  The records indicate 
that the veteran did not serve in the Republic of Vietnam.

VA medical records show that the veteran was hospitalized 
from June 1978 to August 1978 with symptoms of viral 
hepatitis and then transferred to the psychiatric ward.  

VA treatment records dated March 2000 to May 2007 show 
diagnosis and treatment for hepatitis.

At a January 2003 VA examination the two identified risk 
factors were multiple sexual partners and a tattoo the 
veteran got in the left deltoid area during the 1970s. The 
veteran denied a history of blood transfusions, body 
piercing, intravenous or intranasal drug abuse, and 
occupational blood exposure.  The examiner noted hepatitis C 
virus reported as positive in January 2000 during a routine 
blood screening.  The examiner noted that sexual promiscuity 
and tattoo were most likely way of infection according to 
medical literature.

During testimony before the RO in January 2004, the veteran 
asserted that, in addition to the tattoo, he believed his 
hepatitis C could be attributed to immunization shots he 
received in service, which were administered in groups 
through the use of air guns.  He indicated that everyone 
standing in line and receiving the immunizations would bleed.  
The veteran also testified that about a year and a half after 
his discharge, he began feeling weak and was losing weight, 
at which time he went to a VA hospital where he was diagnosed 
with hepatitis.

At a May 2007 VA examination, the examiner noted the claims 
file was reviewed.  The examiner noted that there was no 
evidence reported in the medical literature related to the 
transmission of hepatitis C virus through administered 
immunizations.  It was noted that the veteran reported a 
history of multiple sexual partners and a tattoo in the 
1970s.  He was diagnosed with viral hepatitis (no type 
reported on available records) in 1978, shortly after 
discharge from service.  The examiner noted that serological 
markers for hepatitis A and B dated in January 2000 reported 
as negative, but for hepatitis C was reported as positive.  
The examiner opined that it was at least as likely as not 
that the current hepatitis C was related to viral hepatitis 
diagnosed in 1978.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the credible evidence is against 
entitlement to service connection for hepatitis C.  In this 
regard, service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.

The May 2007 VA examiner noted there was no evidence reported 
in the medical literature related to the transmission of 
hepatitis C through administered immunizations.  The examiner 
noted the veteran's reported history of multiple sexual 
partners and a tattoo in the 1970s.  The examiner opined that 
it was at least as likely as not that the current hepatitis C 
was related to viral hepatitis diagnosed in June 1978.  

Although the veteran asserts that he was exposed to the virus 
while in service, his assertions are not probative because he 
is not shown to have the training, expertise, or experience 
to provide the etiology of the hepatitis C virus.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  As previously 
indicated, the competent medical evidence does not indicate 
that the veteran's hepatitis virus, which was diagnosed 
approximately a year and a half following separation from 
service, is otherwise related to an in-service disease or 
injury (including immunizations).  While the veteran is 
competent to testify regarding exposure to risk factors in 
service, as explained above, the Board finds that the 
veteran's assertions regarding in-service risk factors are 
outweighed by the medical evidence of record.

In addition, it is noted that the only chronic liver disease 
to which the law accords presumptive service connection is 
cirrhosis, and that there is no indication of cirrhosis 
within one year of service separation, or even today.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in December 2002 and May 2006 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 
2007, after the Dingess decision was issued.  The timing of 
this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claims for service connection for hepatitis C and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

The veteran also testified at a RO hearing in January 2004.  
The veteran cancelled his scheduled January 2006 Board video 
conference hearing.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


